DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
With regard to Claims 31 and 43, “processor for executing programming instructions…, the processor:…” as written is as intended use, or a manner of operation, which does not differentiate apparatus claims from the prior art. See MPEP § 2114(II). However, the instant specification at Page 7, Line 24 (P7/L24) provides support for “a processor configured to execute code”. The Examiner would interpret “a processor configured to: determine a desired set point…” to limit the processor to the structure required to perform the recited function. The Examiner encourages Applicant to amend Claims 31 and 43 and any dependent claims to recite “processor configured to…”. See also co-pending case 16/570,534, Claim 28, “a processor configured to issue control signals…”.
The Examiner is examining “a processor executing programming instructions…the processor:…” as “a processor configured to” for the purpose of compact prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37, 46-49, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 34, lines 3-4 state “based on a temperature of the mobile phase entering the liquid chromatography column at the inlet”. With regard to Claim 36, lines 4-5 state “given a temperature sensor reading of the temperature of the mobile phase entering the liquid chromatography column at the inlet”. However, no temperature sensor at the column inlet has been claimed in the apparatus claims and it is not clear how the processor is configured to determine the set point (Claim 34) or a predicted difference (Claim 36) if there is no temperature sensor apparatus at the column inlet that interacts with the processor.
With regard to Claim 46, lines 3-4 state “based on a temperature of the mobile phase entering the liquid chromatography column at the inlet”. With regard to Claim 48, lines 4-5 state “given a temperature sensor reading of the temperature of the mobile phase entering the liquid chromatography column at the inlet”. However, no temperature sensor at the column inlet has been claimed in the apparatus claims and it is not clear how the processor is configured to determine the set point (Claim 46) or a predicted difference (Claim 48) if there is no temperature sensor apparatus at the column inlet that interacts with the processor.
With regard to Claim 55, penultimate line, “the heater” lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-35, 43-47, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pursch (US 2009/0173146).

    PNG
    media_image1.png
    379
    734
    media_image1.png
    Greyscale

With regard to Claims 31 and 32, Pursch discloses a temperature programmed low thermal mass fast liquid chromatography system capable of high throughput and low power consumption (Abstract). Pursch discloses an apparatus for liquid chromatography comprising a liquid chromatography column having an inlet for receiving a mobile phase and an outlet for the mobile phase to exit the column (Figure 1, [0059], LC column 12 with inlet end at junction 18 and outlet end at junction 22). Pursch discloses a heater positioned to be in thermal contact with the liquid chromatography column for adjusting the temperature of the mobile phase (Claim 31), wherein the heater is positioned in proximity to the outlet of the liquid chromatography column (Claim 32) (Figure 1, [0059], [0060], [0067], [0070], [0071], wire heater 26 is a heater positioned in proximity to the outlet of the liquid chromatography column). Pursch discloses an outlet temperature sensor for measuring temperature of the mobile phase exiting the liquid chromatography column at the outlet ([0060], [0067], [0068], the apparatus may include temperature sensors such as thermocouples that provide point 
Pursch discloses a processor configured to execute programming instructions to control the heater ([0067], programmable computer 44 is coupled to system 10 to provide control of the temperature programming, temperature sensing, reading, and adjustment; a temperature control unit 46 contains heater and sensor circuitry for temperature control and programming of the heated zones, and is under control of the computer 44). 
Pursch discloses that the entrance and exit regions of the LC column assembly 12 are generally heated and maintained at an elevated temperature to prevent stoppage or slowing of analytes through possible cold spots in the LC column system ([0070]). Pursch discloses the column may be operated isothermally ([0074], Figure 2).
Pursch discloses that temperature control was accomplished using pulse-width modulated control under closed-loop control using the insulated thermocouple 28 and a computer-controlled temperature set point for temperature programming the column heater. Furthermore, Pursch in Figure 1 shows in Figure 1 the temperature control unit 46, which is under control of the computer 44, controls the operation of the column heater (wire heater 26).
However, if Pursch is silent to as part of controlling the heater, the processor configured to determine a desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet, receiving the measured temperature of the mobile phase exiting the liquid chromatography column at the outlet from the outlet temperature sensor, determining a difference between the received 
With regard to Claim 33, Pursch discloses wherein the controlling the heater to impart heat to the mobile phase to attempt to reach the desired set point comprises controlling the heater to impart a designated amount of heat ([0071], Pursch discloses that temperature control was accomplished using pulse-width modulated control under closed-loop control using the insulated thermocouple 28 and a computer-controlled temperature set point for temperature programming the column heater).
With regard to Claim 34 and 35, modified Pursch is silent to wherein the processor determines the set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based on a temperature of the mobile phase Claim 34), wherein the processor determines the set point for the temperature of the mobile phase existing the liquid chromatography column at the outlet to keep a difference between the temperature of the mobile phase exiting the liquid chromatography column at the outlet and the temperature of the mobile phase entering the liquid chromatography column at the inlet (Claim 35).
As above, Pursch discloses that the entrance and exit regions of the LC column assembly 12 are generally heated and maintained at an elevated temperature to prevent stoppage or slowing of analytes through possible cold spots in the LC column system ([0070]). Pursch discloses the column may be operated isothermally ([0074], Figure 2), suggesting the temperature at the column outlet and the temperature at the column inlet are kept at a minimal difference.
Pursch discloses that temperature control was accomplished using pulse-width modulated control under closed-loop control using the insulated thermocouple 28 and a computer-controlled temperature set point for temperature programming the column heater ([0071]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the processor of modified Pursch determines the set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based on a temperature of the mobile phase entering the liquid chromatography column at the inlet (Claim 34), wherein the processor determines the set point for the temperature of the mobile phase existing the liquid chromatography column at the outlet to keep a difference between the temperature of the mobile phase Claim 35), in order to maintain isothermal operation of the LC column and in order to prevent stoppage or slowing of analytes through possible cold spots in the LC column system.
With regard to Claims 43 and 44, Pursch discloses a temperature programmed low thermal mass fast liquid chromatography system capable of high throughput and low power consumption (Abstract). Pursch discloses a system comprising a storage for storing programming instructions and data ([0067], a programmable computer 44 is coupled into the system 10 to provide control of an injection device, detection device, and temperature control unit 46). A “programmable computer” implies that the computer has storage for storing programming instructions and data.
Pursch discloses a heater that is thermal contact with a liquid chromatography column (Claim 43), wherein the heater is positioned in proximity to the outlet of the liquid chromatography column (Claim 44) (Figure 1, [0059], [0060], [0067], [0070], [0071], wire heater 26 is a heater positioned in proximity to the outlet of the liquid chromatography column). Pursch discloses an outlet temperature sensor for measuring temperature of the mobile phase exiting the liquid chromatography column at the outlet ([0060], [0067], [0068], the apparatus may include temperature sensors such as thermocouples that provide point measurement of the temperature; junction 22 comprises a temperature sensor (outlet temperature sensor)).
Pursch discloses a processor configured to execute programming instructions to control the heater ([0067], programmable computer 44 is coupled to system 10 to provide control of the temperature programming, temperature sensing, reading, and 
Pursch discloses that the entrance and exit regions of the LC column assembly 12 are generally heated and maintained at an elevated temperature to prevent stoppage or slowing of analytes through possible cold spots in the LC column system ([0070]). Pursch discloses the column may be operated isothermally ([0074], Figure 2).
Pursch discloses that temperature control was accomplished using pulse-width modulated control under closed-loop control using the insulated thermocouple 28 and a computer-controlled temperature set point for temperature programming the column heater. Furthermore, Pursch in Figure 1 shows in Figure 1 the temperature control unit 46, which is under control of the computer 44, controls the operation of the column heater (wire heater 26).
However, if Pursch is silent to as part of controlling the heater, the processor configured to determine a desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet, receiving the measured temperature of the mobile phase exiting the liquid chromatography column at the outlet from the outlet temperature sensor, determining a difference between the received measured temperature of the mobile phase exiting the liquid chromatography column at the outlet and the desired set point, and based on the determined difference, controlling the heater to impart heat to the mobile phase to attempt to reach the desired set point, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for, as part of controlling the heater, the processor configured to determine 
With regard to Claim 45, Pursch discloses wherein the controlling the heater to impart heat to the mobile phase to attempt to reach the desired set point comprises controlling the heater to impart a designated amount of heat ([0071], Pursch discloses that temperature control was accomplished using pulse-width modulated control under closed-loop control using the insulated thermocouple 28 and a computer-controlled temperature set point for temperature programming the column heater).
With regard to Claim 46 and 47, modified Pursch is silent to wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based on a temperature of the mobile phase entering the liquid chromatography column at the inlet (Claim 46), wherein the processor determines the desired set point for the temperature of the mobile phase existing the liquid chromatography column at the outlet to keep a difference between the temperature of the mobile phase exiting the liquid Claim 47).
As above, Pursch discloses that the entrance and exit regions of the LC column assembly 12 are generally heated and maintained at an elevated temperature to prevent stoppage or slowing of analytes through possible cold spots in the LC column system ([0070]). Pursch discloses the column may be operated isothermally ([0074], Figure 2), suggesting the temperature at the column outlet and the temperature at the column inlet are kept at a minimal difference.
Pursch discloses that temperature control was accomplished using pulse-width modulated control under closed-loop control using the insulated thermocouple 28 and a computer-controlled temperature set point for temperature programming the column heater ([0071]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the processor of modified Pursch determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based on a temperature of the mobile phase entering the liquid chromatography column at the inlet (Claim 46), wherein the processor determines the desired set point for the temperature of the mobile phase existing the liquid chromatography column at the outlet to keep a difference between the temperature of the mobile phase exiting the liquid chromatography column at the outlet and the temperature of the mobile phase entering the liquid chromatography column at the inlet (Claim 47), in order to maintain isothermal operation of the LC column and in 
With regard to Claim 55, Pursch discloses a temperature programmed low thermal mass fast liquid chromatography system capable of high throughput and low power consumption (Abstract). Pursch discloses a liquid chromatography column having an outlet (Figure 1, [0059], LC column 12 with inlet end at junction 18 and outlet end at junction 22). Pursch discloses a heater positioned to be in thermal contact with the liquid chromatography column for adjusting the temperature of the mobile phase (Figure 1, [0059], [0060], [0067], [0070], [0071], wire heater 26 is a heater positioned in proximity to the outlet of the liquid chromatography column). Pursch discloses an outlet temperature sensor for measuring temperature of the mobile phase exiting the liquid chromatography column at the outlet ([0060], [0067], [0068], the apparatus may include temperature sensors such as thermocouples that provide point measurement of the temperature; junction 22 comprises a temperature sensor (outlet temperature sensor)).
Pursch discloses a method performed by a processor ([0067], programmable computer 44 is coupled to system 10 to provide control of the temperature programming, temperature sensing, reading, and adjustment; a temperature control unit 46 contains heater and sensor circuitry for temperature control and programming of the heated zones, and is under control of the computer 44). 
Pursch discloses that the entrance and exit regions of the LC column assembly 12 are generally heated and maintained at an elevated temperature to prevent stoppage or slowing of analytes through possible cold spots in the LC column system ([0070]). Pursch discloses the column may be operated isothermally ([0074], Figure 2).

However, if Pursch is silent to as part of controlling the heater, the method performed by the processor comprising determining a desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet, receiving the measured temperature of the mobile phase exiting the liquid chromatography column at the outlet from the outlet temperature sensor, determining a difference between the received measured temperature of the mobile phase exiting the liquid chromatography column at the outlet and the desired set point, and based on the determined difference, controlling the heater to impart heat to the mobile phase to attempt to reach the desired set point, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for, as part of controlling the heater, the method performed by the processor comprising determining a desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet, receiving the measured temperature of the mobile phase exiting the liquid chromatography column at the outlet from the outlet temperature sensor, determining a difference between the received measured temperature of the mobile phase exiting the liquid chromatography column at the outlet and the desired set point, and based on the determined difference, controlling the heater to impart heat to the mobile phase to .
Claims 36-42 and 48-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pursch (US 2009/0173146), as applied to the claims above, in view of Gritti and Guiochon (“Complete temperature profiles in ultra-high-pressure liquid chromatography columns”). 
With regard to Claims 36 and 37, modified Pursch discloses all the limitations in the claims as set forth above. However, modified Pursch is silent to wherein the processor determines a predicted difference between the temperature of the mobile phase exiting the liquid chromatography column at the outlet and the temperature of the mobile phase entering the liquid chromatography column at the inlet and given a temperature sensor reading of the temperature of the mobile phase entering the liquid chromatography column at the inlet, determines the set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet (Claim 36), wherein the processor determines the predicted difference between the temperature of the mobile phase exiting the liquid chromatography column at the outlet and the temperature of the mobile phase entering the liquid chromatography at the inlet based on a thermal coefficient of the mobile phase, a mean temperature of the mobile phase, a density of the mobile phase, heat capacity of the mobile phase and pressure drop across the liquid chromatography column (Claim 37).
Gritti and Guiochon disclose that temperature profiles were calculated along and across seven packed columns and their stainless steel tubes, with compressibility and 
Gritti and Guiochon disclose that increase of a temperature along a column accounting for expansion of the eluent is given by

    PNG
    media_image2.png
    61
    178
    media_image2.png
    Greyscale

 Where ΔLT is the increase along the column, αp is the isobaric thermal expansion coefficient of the eluent, T is the mean temperature of the mobile phase, ΔP is the change in pressure, and cp,m is the volumetric heat capacity of the eluent (P5015/C2-P5016/C1). One of ordinary skill in the art would understand that the volumetric heat capacity of the eluent can also be expressed as the specific heat capacity of the eluent times the eluent density.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the processor of modified Pursch determines a predicted difference between the temperature of the mobile phase exiting the liquid chromatography column at the outlet and the temperature of the mobile phase entering the liquid chromatography column at the inlet and given a temperature sensor reading of the temperature of the mobile phase entering the liquid chromatography column at the inlet, determines the set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet (Claim 36), wherein the processor determines the predicted difference between the temperature of the mobile phase exiting the liquid chromatography column at the outlet and the temperature of the mobile Claim 37), as taught by Gritti and Guiochon, in order for the temperature programming to realistically account for longitudinal gradients that may develop inside the liquid chromatography column without temperature control.
With regard to Claims 38-42, modified Pursch discloses all the limitations in the claims as set forth above. However, modified Pursch is silent to wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a length and a diameter of the liquid chromatography column (Claim 38), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a size of the particles in the liquid chromatography column (Claim 39), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a flow rate of the mobile phase through the liquid chromatography column (Claim 40), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a composition of the mobile phase (Claim 41), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a solvent in the mobile phase (Claim 42).

Gritti and Guiochon disclose that increase of a temperature along a column accounting for expansion of the eluent is given by

    PNG
    media_image2.png
    61
    178
    media_image2.png
    Greyscale

 Where ΔLT is the increase along the column, αp is the isobaric thermal expansion coefficient of the eluent, T is the mean temperature of the mobile phase, ΔP is the change in pressure, and cp,m is the volumetric heat capacity of the eluent (P5015/C2-P5016/C1).
Gritti and Guiochon disclose that the change in temperature from the inlet to the outlet of the column is a function of a length and diameter of the liquid chromatography column (P5009/C2, friction of the eluent stream percolating through beds of very fine particles generates heat that dissipates longitudinally through the whole chromatographic column; P5012/C1, thinner and/or longer columns are less densely packed than wider and/or shorter columns). One of ordinary skill in the art would expect that the less densely packed columns would cause less friction of the eluent stream and generate less heat (Claim 38).
Gritti and Guiochon disclose that the change in pressure from the inlet to the outlet of the column is a function of the size of particles in the liquid chromatography Claim 39). 
Gritti and Guiochon disclose that the change in temperature from the inlet to the outlet of the column is a function of a flow rate of the mobile phase through the liquid chromatography column (P5017/C1-C2, the larger the flow rate and the pressure drop, the larger the heat released) (Claim 40).
Gritti and Guiochon disclose that the change in temperature from the inlet to the outlet of the column is a function of a composition of the mobile phase and a solvent of the mobile phase (P5015/C2-P5016/C1, the isobaric expansion coefficient of the eluent αp would change based on a composition and solvent of the mobile phase) (Claims 41 and 42).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the processor of modified Pursch determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a length and a diameter of the liquid chromatography column (Claim 38), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a size of the particles in the liquid chromatography column (Claim 39), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a flow rate of the mobile phase through the liquid chromatography column (Claim 40), wherein the processor Claim 41), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a solvent in the mobile phase (Claim 42), as taught by Gritti and Guiochon, in order for the temperature programming to realistically account for longitudinal gradients that may develop inside the liquid chromatography column without temperature control.
With regard to Claims 48 and 49, modified Pursch discloses all the limitations in the claims as set forth above. However, modified Pursch is silent to wherein the processor determines a predicted difference between the temperature of the mobile phase exiting the liquid chromatography column at the outlet and the temperature of the mobile phase entering the liquid chromatography column at the inlet and given a temperature sensor reading of the temperature of the mobile phase entering the liquid chromatography column at the inlet, determines the set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet (Claim 48), wherein the processor determines the predicted difference between the temperature of the mobile phase exiting the liquid chromatography column at the outlet and the temperature of the mobile phase entering the liquid chromatography at the inlet based on a thermal coefficient of the mobile phase, a mean temperature of the mobile phase, a density of the mobile phase, heat capacity of the mobile phase and pressure drop across the liquid chromatography column (Claim 49).

Gritti and Guiochon disclose that increase of a temperature along a column accounting for expansion of the eluent is given by

    PNG
    media_image2.png
    61
    178
    media_image2.png
    Greyscale

 Where ΔLT is the increase along the column, αp is the isobaric thermal expansion coefficient of the eluent, T is the mean temperature of the mobile phase, ΔP is the change in pressure, and cp,m is the volumetric heat capacity of the eluent (P5015/C2-P5016/C1). One of ordinary skill in the art would understand that the volumetric heat capacity of the eluent can also be expressed as the specific heat capacity of the eluent times the eluent density.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the processor of modified Pursch determines a predicted difference between the temperature of the mobile phase exiting the liquid chromatography column at the outlet and the temperature of the mobile phase entering the liquid chromatography column at the inlet and given a temperature sensor reading of the temperature of the mobile phase entering the liquid chromatography column at the inlet, determines the set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet (Claim 48), wherein the processor Claim 49), as taught by Gritti and Guiochon, in order for the temperature programming to realistically account for longitudinal gradients that may develop inside the liquid chromatography column without temperature control.
With regard to Claims 50-54, modified Pursch discloses all the limitations in the claims as set forth above. However, modified Pursch is silent to wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a length and a diameter of the liquid chromatography column (Claim 50), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a size of the particles in the liquid chromatography column (Claim 51), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a flow rate of the mobile phase through the liquid chromatography column (Claim 52), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a composition of the mobile phase (Claim 53), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid Claim 54).
Gritti and Guiochon disclose that temperature profiles were calculated along and across seven packed columns and their stainless steel tubes, with compressibility and thermal expansion of the eluent taken into account (Abstract). The temperature map obtained permits a prediction of the chromatographic data under a very high pressure gradient (Abstract). 
Gritti and Guiochon disclose that increase of a temperature along a column accounting for expansion of the eluent is given by

    PNG
    media_image2.png
    61
    178
    media_image2.png
    Greyscale

 Where ΔLT is the increase along the column, αp is the isobaric thermal expansion coefficient of the eluent, T is the mean temperature of the mobile phase, ΔP is the change in pressure, and cp,m is the volumetric heat capacity of the eluent (P5015/C2-P5016/C1).
Gritti and Guiochon disclose that the change in temperature from the inlet to the outlet of the column is a function of a length and diameter of the liquid chromatography column (P5009/C2, friction of the eluent stream percolating through beds of very fine particles generates heat that dissipates longitudinally through the whole chromatographic column; P5012/C1, thinner and/or longer columns are less densely packed than wider and/or shorter columns). One of ordinary skill in the art would expect that the less densely packed columns would cause less friction of the eluent stream and generate less heat (Claim 50).
Claim 51). 
Gritti and Guiochon disclose that the change in temperature from the inlet to the outlet of the column is a function of a flow rate of the mobile phase through the liquid chromatography column (P5017/C1-C2, the larger the flow rate and the pressure drop, the larger the heat released) (Claim 52).
Gritti and Guiochon disclose that the change in temperature from the inlet to the outlet of the column is a function of a composition of the mobile phase and a solvent of the mobile phase (P5015/C2-P5016/C1, the isobaric expansion coefficient of the eluent αp would change based on a composition and solvent of the mobile phase) (Claims 53 and 54).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the processor of modified Pursch determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a length and a diameter of the liquid chromatography column (Claim 50), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a size of the particles in the liquid chromatography column (Claim 51), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid Claim 52), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a composition of the mobile phase (Claim 53), wherein the processor determines the desired set point for the temperature of the mobile phase exiting the liquid chromatography column at the outlet based at least in part on a solvent in the mobile phase (Claim 54), as taught by Gritti and Guiochon, in order for the temperature programming to realistically account for longitudinal gradients that may develop inside the liquid chromatography column without temperature control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777